DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 6, 7, 10, 17, and 20 are objected to because of the following informalities: 
In claim 4, line 1, “comprising” should be –comprises--.
In claim 6, line 2, “comprising” should be –comprises--.
In claim 7, line 1, “module adapted” should be –module is adapted--.
In claim 10, line 1, “module adapted” should be –module is adapted--.
In claim 10, line 3, “adapted” should be deleted.
In claim 17, line 3, “mediation” should be –meditation--.
In claim 20, line 3, “mediation” should be –meditation--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a sensor module adapted to obtain user biometrics (sensors disclosed in paragraph 25);
a signal conditioning module adapted to condition signals from the sensor module (may include amplifiers, filters, and analog to digital converters - paragraph 28); and
a processor module, the processor module adapted to send and receive information to a second device by utilizing the communication module, to send user biometric information to the second device meditation software application (processing devices disclosed in paragraph 45); 
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For claim 18, the means are being interpreted as follows:

means for powering the sitting apparatus (may include internal battery, circuitry voltage regulators, capacitor banks, filters, amplifiers, charging circuitry, and connectors – see paragraph 23);
means for obtaining user biometrics (sensors disclosed in paragraph 25);
means for signal conditioning (may include amplifiers, filters, and analog to digital converters - paragraph 28);
means for communicating, the means for communicating having means for communicating with the second device meditation software application;
means for processing, the means for processing comprising means for sending and receiving information to the means for the second device (processing devices disclosed in paragraph 45); and
means for storage (computer memory - paragraph 27) .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second device” in line 10. This is unclear as a “first device” has not been recited.
Claim 1 recites the limitation "the second device meditation software application" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 11 recites different types of code in lines 3-9. The way the claim is worded is unclear because it cannot be determined if “code to prompt a user to register and pair” and “code to automatically pair” is meant to be a step or the computer code stored in the medium. 
Claim 11 recites several instances of the limitation “a user” in lines 3, 4, and 6. It is not clear if these are new instances or the same user (first instance) mentioned in line 3 of the claim. 
Claim 11 recites the limitation “guided meditation” in line 8. It is not clear if this is a new instance or the same “guided meditation” mentioned in line 7.
Claim 11 recites the limitation "the guided meditation session statistics" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-17 inherit the deficiencies of claim 11 and are likewise rejected.
Claim 12 recites the limitation “user” in line 3. It is not clear if this is a new instance or the same user mentioned in claim 11.
Claim 15 recites multiple instances of the limitation “a user” in lines 2-4. It is not clear if this is a new instance or the same user mentioned in claim 11.
Claim 16 recitations are unclear. The limitations appear to be missing words to complete the claim. 
Claim 16 should probably read as follows:
allows a user to enter [is] one of an anxious, depressed, happy, neutral, and calm state; and
wherein the code for allowing a user to select feedback settings allows a user to select [is] an audio feedback, a guided session mode, a silent mode, a visual, a tactile, a group session, or any combinations thereof.

Claim 17 recites multiple instances of the limitation “a user” in lines 2-4, 8-11, and 14. It is not clear if this is a new instance or the same user mentioned in claim 11.
Claim 17 recites the limitation “meditation state” in line 12. It is not clear if this is a new instance or the same “meditation state” mentioned in lines 9-10.
Claim 17 recites the limitation “meditation” in line 13. It is not clear if this is a new instance or the same “meditation state” mentioned in line 8 of claim 11.
Claim 17 recite the limitation “back into an alert state” in line 14, which implies that there was previously an alert state. This makes the limitation unclear as there is no previous alert state.
Claim 18 recites the limitation “means for a second a device” in line 2. It is not clear what this is supposed to be as it cannot be determined if this is meant to invoke means plus function or if it is just the device.  
Claim 18 recites the limitation “a second device” in line 2. This is unclear as no first device has been recited. 
For the purposes of compact prosecution the limitation shall be interpreted as --a device--.
Claim 18 recites the limitation “means for a sitting apparatus” in line 4. It is not clear what this is supposed to be as it cannot be determined if this is meant to invoke means plus function or if it is just the device.
Claim 18 recites the limitation “user biometrics” in line 10. It is not clear if this is a new instance or the same instance mentioned in line 7 of the claim.
Claim 18 recites the limitation "the second device meditation software application" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 inherit the deficiencies of claim 18 and are likewise rejected.
Claim 19 recites multiple instances of the limitation “a user” in lines 3, 4, and 7. It is not clear if this is a new instance or the same user mentioned in claim 18.
Claim 19 recites the limitation “guided meditation” in line 9. It is not clear if this is a new instance or the same “guided meditation” mentioned in line 8.
Claim 19 recites the limitation "the guided meditation session statistics" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites multiple instances of the limitation “user” in lines 3, 4, 8, 10-12 and 15. It is not clear if this is a new instance or the same user mentioned in claim 18.
Claim 20 recites the term “a meditation sitting apparatus” in line 5. It is not clear if this is a new instance of the same “sitting apparatus” mentioned in line 5 of claim 18.
Claim 20 recites different types of code in lines 10-13. The way the claim is worded is unclear because it cannot be determined if “code to return to the code to prompt user to being breathing exercises”, “code to prompt a user to begin breathing exercises” and “code to determine meditation session end” is meant to be a step to be executed or the computer code stored in the medium. 
Claim 20 recites the limitation “meditation” in line 14. It is not clear if this is a new instance or the same “meditation” mentioned in line 9 of claim 19.


For better clarity it is recommended to reword claim 11 to read as
11. A non-transitory computer readable medium encoded with processing instructions, for meditation software application, comprising code that performs the following steps:
	





Claims 12-17, 19, and 20 should be reworded in a similar manner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process of or a set of instruction for guiding a meditation session, which is a method of organizing human activity. This judicial 
Claims 12-17 are likewise directed to code and do add to the abstract idea that can be considered significantly more and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0151603 (Shouldice et al., hereinafter Shouldice).
In regards to claims 1 and 6, Shouldice discloses a device (see figure 4 – paragraph 238 ) that includes the following components: 
a cushion (mattress – paragraph 206) ;
a sensor assembly module (bedside unit disclosed in figure 5 – paragraph 240), the sensor assembly module comprising:

a sensor module adapted to obtain user biometrics (accelerometer, microphones, respiration rate, sleep features - paragraphs 206, 233);
a signal conditioning module adapted to condition signals from the sensor module (filters - paragraph 280);
a communication module (USB communication, wireless protocols – paragraphs 150, 238);
a processor module, the processor module adapted to send and receive information to a second device by utilizing the communication module, to send user biometric information to the second device meditation software application (see figure 5, microcontroller sends and receives information to a smart device, PC or laptop); and
a memory module coupled to the processor module (bedside unit has memory and is coupled to microcontroller ).
 In regards to claim 2, Shouldice discloses the limitations to claim 1. In addition, a PC, laptop, or smart device as noted in figure 4, 5, and 6 would have a removably secure cover (PC cases have a side door, laptops have a battery cover, and smart phone cases can be opened and reassembled). Note that the claim itself only states the presence of a cover and no other structural limitations are disclosed, which allows Shouldice to meet the limitations of the claim.
In regards to claim 4, Shouldice discloses the limitations of claim 1. In addition, Shouldice discloses the use of piezoelectric mattresses which is a piezoelectric sensor.
In regards to claim 5, Shouldice disclose the limitations of claim 1. In addition, paragraphs 214, 233, discloses that the sensors obtains heart rate, respiration rate, and movement.
In regards to claim 8, Shouldice discloses the limitations of claim 1. In addition, the sensor module would naturally have an outer casing because it is in the bedside unit, as shown in figure 3a – element 3000 (paragraph 234). 
In regards to claim 9, Shouldice discloses the limitations of claim 1. In addition, Shouldice states the use of a filter, which can be considered as the signal conditioning module filtering unwanted noise. 
In regards to claim 10, Shouldice discloses the limitations of claim 1. In addition, paragraph 265-272 discloses a user detection feature and auto starts and stops recording. The auto start conditions can be considered as the when the apparatus is in use and enters a power on state and the auto stop is the sitting apparatus is not in use and enters a power down state.

In regards to claims 11-17, Shouldice discloses a system for sleep management (title and abstract). Shouldice discloses the presence of a memory that is used to store the software in paragraph 396 which is the non-transitory media. The claims themselves are directed to code stored in the medium. However the claims as currently written have the code appear as nonfunctional descriptive material (MPEP 2111.05) as there is nothing in the claim that indicates execution of the code. Thus, Shouldice meets the limitations of the claims.

In regards to claim 18, Shouldice discloses a device (see figure 4 – paragraph 238 ) that includes the following components: 

a sitting apparatus being capable of use with the second device for meditation, comprising:
means for cushioning (mattress – paragraph 206);
		means for sensing user biometrics (bedside unit disclosed in figure 5 – paragraph 240a), the means for sensing user biometrics comprising:
means for powering the sitting apparatus (see figure 5 – bedside unit contains power regulation components which implies the presence of a power source);
means for obtaining user biometrics (accelerometer, microphones, respiration rate, sleep features - paragraphs 206, 233);
means for signal conditioning (filters - paragraph 280; 
means for communicating, the means for communicating having means for communicating with the second device meditation software application (USB communication, wireless protocols – paragraphs 150, 238);
means for processing, the means for processing comprising means for sending and receiving information to the means for the second device (see figure 5, microcontroller sends and receives information to a smart device, PC or laptop); and
means for storage (bedside unit has memory).

Claims 19 and 20 further limit a component not actively claimed in claim 18. In addition, the claims themselves are directed to instructions. However, the claims as currently written have the code appear as nonfunctional descriptive material (MPEP 2111.05) as there is nothing in the claim that indicates execution of the code. Thus, Shouldice meets the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0151603 (Shouldice et al.) as applied to claim 1 above, and further in view of US 8,942,779 (Halperin et al., hereinafter Halperin).
In regards to claim 3 Shouldice discloses the limitations of claim 1 but does not state the presence of a second cushion and that the sensor assembly module is in between the cushion and second cushion.  In a related area, Halperin discloses a system used in monitoring a subject (title . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0151603 (Shouldice et al.) as applied to claim 1 above, and further in view of US 2015/0199010 (Coleman et al., hereinafter Coleman).
In regards to claim 7, Shouldice discloses the limitations of claim 1. In addition, Shouldice shows in figure 5 that the sitting apparatus is paired with the second device (paragraphs 235-244) , receives control information from the second device (paragraphs 264-272), and sends the biometric information to the second device (paragraphs 235-244). However Shouldice does not disclose the calibration of a meditation session.  In a related area, Coleman discloses systems and methods for collecting bio-signal data (title and abstract). Coleman describes calibrating a meditation session in paragraphs 71 and a user’s specific bio-signal data in paragraphs 76, 82, 91, 230 and 252. Coleman states in paragraph 252 that the calibration is used for training the categorization process. Thus it would be obvious to one of ordinary skill in art before the filing date of the claimed invention to include calibration of a mediation session in order to train processes for better categorization of physiological signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791